Citation Nr: 1231058	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and the Appellant's daughter
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to August 1952.  The Veteran served in Korea.  He was awarded the Combat Infantryman Badge.  The Veteran died in December 2008.  The Appellant is his widow.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied both entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 (West 2002) and service connection for the cause of the Veteran's death.  In July 2012, the Appellant was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Board advanced the Appellant's claim on the docket on its own motion.  

The issue of service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Appellant if further action is required on her part.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDING OF FACT

On July 24, 2012, prior to the promulgation of a decision in this appeal, the Appellant expressly withdrew her appeal from the denial of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


CONCLUSION OF LAW

The criteria for withdrawal of the Appellant's substantive appeal from the denial of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2011).  At the July 24, 2012, hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Appellant stated that she wished to withdraw her claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issue.  Therefore, it is dismissed.  



ORDER

The issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.  


REMAND

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as his service-connected posttraumatic stress disorder (PTSD) contributed materially or substantially in bringing about his demise.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the context of a claim for the cause of a Veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (rev'd on other grounds sub nom, Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009)).  The Appellant has not been provided an adequate VCAA notice which addresses the Veteran's service-connected disabilities.  

The Veteran's December 2008 death certificate indicates that "the immediate cause of death was "pneumonia due to or a consequence of dementia."  PTSD was listed as a "significant condition contributing to death, but not resulting in the underlying cause."  At the time of the Veteran's death, service connection was in effect for PTSD, bilateral hearing loss disability, and tinnitus.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination, or an opinion (where appropriate) which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that a VA opinion would be helpful in determining the relationship, if any, between the Veteran's PTSD and other service-connected disabilities and his ultimately fatal pneumonia and dementia.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure that all notification and development action required by the VCAA is completed.  Issue a VCAA notice to the Appellant which includes (1) a statement of the Veteran's service-connected disabilities at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition or conditions; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  

2.  Forward the Veteran's records to an appropriately qualified medical professional for review.  This individual should advance an opinion at to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected PTSD, bilateral hearing loss disability, and tinnitus contributed substantially or materially in bringing about his demise.  

All relevant medical records, including the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions is necessary, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Appellant's claim.  If the benefits sought on appeal remain denied, the Appellant and her accredited representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


